Order affirmed, with ten dollars costs and disbursements. Held, that the court had no power to authorize the sale proposed, upon the papers before it, in view of the provisions of section 13 of the Membership Corporations Law* and sections 3390 et seq. of the Code Of Civil Procedure, and if it had power to authorize a sale, it would have been improper to authorize such sale for §5,000 when-§6,000 could have been obtained, for the properly. All concurred, except McLennan, P. J., who dissented and voted for reversal on the ground that the Special Term had power to make the order asked for, and the motion having been denied solely because of Want of power, the matter should be remitted to the Special Term to be passed upon on the merits. Robson, J., not voting.

 See Laws of 1895, chap. 559, § 13, as amd. by Laws of 1900, chap. 208, and Laws of 1904, chap. 431.—-[Rep.